MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                                   FILED
regarded as precedent or cited before any                                           Sep 10 2020, 8:26 am
court except for the purpose of establishing
                                                                                        CLERK
the defense of res judicata, collateral                                             Indiana Supreme Court
                                                                                       Court of Appeals
estoppel, or the law of the case.                                                        and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Lisa M. Johnson                                          Curtis T. Hill, Jr.
Brownsburg, Indiana                                      Attorney General of Indiana
                                                         J.T. Whitehead
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Robert Carr, III,                                        September 10, 2020
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         20A-CR-431
        v.                                               Appeal from the Marion Superior
                                                         Court
State of Indiana,                                        The Hon. Barbara Crawford,
                                                         Judge
Appellee-Plaintiff.
                                                         Trial Court Cause No.
                                                         49G01-1612-F1-48911



Bradford, Chief Judge.




Court of Appeals of Indiana | Memorandum Decision 20A-CR-431 | September 10, 2020         Page 1 of 8
                                          Case Summary
[1]   Between 2013 and October of 2016, Shauntelle Gray and Robert Carr III were

      involved in a tumultuous romantic relationship that involved incidents of

      domestic violence. After Shauntelle and Carr broke up, Shauntelle went to live

      with her parents Larry and Kelly Gray, and Carr threatened to kill Shauntelle

      and her family. On the morning of December 23, 2016, Carr appeared at

      Shauntelle’s parents’ house. Larry opened the door and pointed a handgun at

      Carr, intending to keep him there until police could arrive. Carr raised his own

      handgun and shot at Larry as he backed away, striking him in the abdomen.

[2]   The State eventually brought Carr to trial on charges of Level 1 felony

      attempted murder, Level 1 felony burglary, Level 4 felony unlawful possession

      of a firearm by a serious violent felon (“SVF”), Level 5 felony intimidation, and

      Level 3 felony aggravated battery and an allegation that he was a habitual

      offender. The jury found Carr guilty of SVF, intimidation, and aggravated

      battery, and he later admitted to being a habitual offender. The trial court

      imposed an aggregate sentence of twenty years of incarceration. Carr contends

      that the trial court abused its discretion in refusing to instruct the jury on

      criminal recklessness. Because we disagree, we affirm.


                            Facts and Procedural History
[3]   In 2013, Shauntelle and Carr began dating; their relationship was on-and-off,

      tumultuous, involved incidents of domestic violence, and lasted until October

      of 2016. In early December of 2016, Carr threatened to kill Shauntelle and her


      Court of Appeals of Indiana | Memorandum Decision 20A-CR-431 | September 10, 2020   Page 2 of 8
      entire family, prompting Kelly and Larry to install a video surveillance system

      at their Indianapolis home and Larry to purchase a handgun. On the morning

      of December 23, 2016, Shauntelle was living with Kelly and Larry and was

      asleep on a couch. At approximately 5:30 a.m., Kelly and Larry were

      awakened by alerts on their mobile telephones, on which they were also able to

      access video from their surveillance system. When Kelly and Larry determined

      that Carr was standing outside their front door, Larry went with his handgun to

      the door, intending to keep Carr at bay until police could arrive.

[4]   When Larry opened the door, pointed his handgun at Carr, and told him not to

      move, Carr raised his own handgun and said, “what’s up?” Tr. Vol. III p. 64.

      As Larry backed away from the door, telling Carr “[y]ou don’t want to do this,”

      Carr, who was standing in the open doorway, shot him in the abdomen. Tr.

      Vol. III p. 67. Larry returned fire while Carr continued shooting. Kelly ran

      down the hallway and attempted to force the front door closed, but Carr

      managed to block the door with his arm and continued shooting.1 After

      emptying his handgun, Carr forced the door open and walked past Kelly and

      Larry toward the garage, into which Shauntelle had fled. Police soon found

      Shauntelle and apprehended Carr shortly after that.

[5]   On December 27, 2016, the State initially charged Carr with eight crimes but

      later dismissed three of those counts, eventually settling on charges of Level 1




      1
       Larry also sustained a gunshot wound to his arm, but he testified that he could not recall when it occurred.
      Consequently, there is no indication in the record as to whether Carr shot Larry in the arm before or after
      Kelly attempted to close the door on Carr.


      Court of Appeals of Indiana | Memorandum Decision 20A-CR-431 | September 10, 2020                 Page 3 of 8
      felony attempted murder, Level 1 felony burglary, Level 4 felony SVF, Level 5

      felony intimidation, and Level 3 felony aggravated battery. The State also

      alleged that Carr was a habitual offender. Carr’s trial was held from May 20 to

      22, 2019, during which he requested that the trial court instruct the jury on the

      allegedly lesser-included crime of criminal recklessness, a request the trial court

      denied. The jury found Carr guilty of SVF, intimidation, and aggravated

      battery; acquitted him of burglary; and could not reach a verdict on the

      attempted-murder charge. On November 15, 2019, Carr agreed to admit to

      being a habitual offender in exchange for dismissal of the attempted-murder

      charge. On January 24, 2020, the trial court sentenced Carr to an aggregate

      sentence of twenty years of incarceration.


                                 Discussion and Decision
[6]   Carr contends only that the trial court abused its discretion in refusing to deliver

      his proposed instruction on criminal recklessness. The manner of instructing

      the jury is left to the sound discretion of the trial court. Patton v. State, 837
N.E.2d 576, 579 (Ind. Ct. App. 2005). A trial court’s instruction decision will

      be reversed on appeal only where the instructional error is such that the charge

      to the jury misstates the law or otherwise misleads the jury. Id. When a trial

      court rejects a tendered lesser-included offense instruction on its merits and

      makes a finding that there is no serious evidentiary dispute, then the standard of

      review is also whether it abused its discretion. Wilson v. State, 765 N.E.2d 1265,

      1271 n.5 (Ind. 2002) (citing Brown v. State, 703 N.E.2d 1010, 1020 (Ind. 1998)).



      Court of Appeals of Indiana | Memorandum Decision 20A-CR-431 | September 10, 2020   Page 4 of 8
[7]   When a party calls upon the trial court to instruct the jury on a lesser-included

      offense of the crime charged, the trial court must

              (1) determine whether the lesser-included offense is inherently
              included in the crime charged; if not, (2) determine whether the
              lesser-included offense is factually included in the crime charged;
              and, if either, (3) determine whether a serious evidentiary dispute
              exists whereby the jury could conclude that the lesser offense was
              committed but the greater was not.
      Miller v. State, 720 N.E.2d 696, 702 (Ind. 1999) (citing Wright v. State, 658
N.E.2d 563, 566-67 (Ind. 1995)).

[8]   Carr concedes that criminal recklessness is not inherently included in either

      attempted murder or aggravated battery. Carr, however argues that criminal

      recklessness was factually included in the attempted murder and aggravated

      battery charges as charged in this case. We acknowledge that “[a]n offense

      which is not a necessarily or inherently included offense of another offense may

      still be included as charged ‘if the charging instrument reveals that the manner

      and means used to commit the essential elements of the charged crime include

      all the elements of the lesser crime.’” Shoup v. State, 570 N.E.2d 1298, 1304

      (Ind. Ct. App. 1991) (quoting Jones v. State, 519 N.E.2d 1233, 1234 (Ind. 1988)),

      recognized as superseded on other grounds by statute in Pierce v. State, 677 N.E.2d 39,

      47 (Ind. 1997). That, however, is not what happened in this case.

[9]   The charge for attempted murder in this case read as follows:

              On or about December 23, 2016, ROBERT WELDON CARR III
              did attempt to commit the crime of Murder, which is to
              intentionally kill another human being, namely: Larry Gray, by
              engaging in conduct, that is: intentionally shooting a handgun and

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-431 | September 10, 2020   Page 5 of 8
               striking Larry Gray multiple times, with the intent to kill, which
               conduct constituted a substantial step toward the commission of
               said crime of Murder[.]
       Appellant’s App. Vol. II p. 54. As for the aggravated battery charge, it read as

       follows: “On or about December 23, 2016, ROBERT WELDON CARR III

       did knowingly or intentionally inflict injury on Larry Gray that created a

       substantial risk of death[.]” Appellant’s App. Vol. II p. 55.

[10]   The portion of the criminal recklessness statute pursuant to which Carr

       requested a jury instruction provides as follows:

               A person who recklessly, knowingly, or intentionally performs an
               act that creates a substantial risk of bodily injury to another person
               commits criminal recklessness[,] a Level 5 felony if […] it is
               committed by shooting a firearm into an inhabited dwelling or
               other building or place where people are likely to gather[.]
       Ind. Code § 35-42-2-2. Despite the presence of the words “knowingly” and

       “intentionally” in the criminal recklessness statute, “the essential element of the

       offense is reckless behavior.” Humes v. State, 426 N.E.2d 379, 382 (Ind. 1981)

       (emphasis in original).2 Put another way, “the criminal recklessness statute

       contemplates that the act, whether intentional or not, must be done with

       reckless disregard of the consequences.” Shoup, 570 N.E.2d at 1305. In

       contrast, intentional and/or knowing acts are required to establish murder

       and/or battery. Id. In this case, the State simply did not charge Carr with




       2
         The Humes Court reconciled the apparently contradictory mens rea language in the criminal-recklessness
       statute by noting that “reckless behavior does involve some intentional elements.” Humes, 426 N.E.2d at
       383.


       Court of Appeals of Indiana | Memorandum Decision 20A-CR-431 | September 10, 2020                Page 6 of 8
       acting recklessly; his attempted-murder and aggravated-battery charges were

       based on allegations that he shot Larry knowingly or intentionally. Because

       neither the attempted-murder nor aggravated-battery charges alleged the

       essential element of criminal recklessness, criminal recklessness was not

       factually included in the attempted-murder or aggravated-battery counts as

       charged in this case.

[11]   In any event, there was no serious evidentiary dispute that Carr was acting

       intentionally or knowingly when he shot Larry. Carr points to evidence that he

       took some shots after Kelly partially closed the door on him, when he

       apparently could not see where his shots were going. Those shots, however,

       were not the basis of Carr’s attempted-murder or aggravated-battery charges.

       Carr’s argument on this point ignores evidence of the shot (or shots) taken before

       Kelly partially closed the door on him, when Carr raised his weapon, aimed it

       at Larry through an open door, and shot him at close range, striking him in the

       abdomen. Carr argues unconvincingly that this evidence does not tend to show

       that he intended to shoot Larry. In short, this evidence does not indicate that

       Carr had a reckless disregard for the consequences of his actions; rather, it

       indicates that he fully intended them. We conclude that there is no serious

       evidentiary dispute that Carr acted knowingly or intentionally when he shot

       Larry through the open doorway. Carr has failed to establish that the trial court

       abused its discretion in refusing the instruct the jury on criminal recklessness.

[12]   We affirm the judgment of the trial court.




       Court of Appeals of Indiana | Memorandum Decision 20A-CR-431 | September 10, 2020   Page 7 of 8
Najam, J., and Mathias, J., concur.




Court of Appeals of Indiana | Memorandum Decision 20A-CR-431 | September 10, 2020   Page 8 of 8